Pee CueiaM.
The judgment of tbe Superior Court is supported by tbe facts upon which it is agreed 'the rights of tbe parties depend.
The note and deed of trust were executed by tbe guardian pursuant to order of the clerk of tbe Superior Court, and before same was approved by tbe judge as required by C. S., 2180, but tbe judge’s approval was later entered nunc pro tunc. This cured tbe defect. Campbell v. Farley, 158 N. C., 42, 73 S. E., 103. Compare Mann v. Mann, 176 N. C., 353, 97 S. E., 175.
Affirmed.